﻿

290.	for 30 years the nations have been sending their representatives to meet in this palatial building, which has, as a rest' , become a place for dialogue and discussion among men of goodwill in the quest for peace in political affairs, unity in the struggle against hunger and malnutrition, solidarity in the distribution of the wealth of the world which has, alas, become the close field of war, egotism and division.
291.	The international community, today as yesterday, is unfortunately confronted with tests of every kind, and the purpose of our gathering is to search for solutions to crises dangerously threatening peace and security in the world.
292.	The thirty-third session of the General Assembly of our Organization opens at a time when the representatives gathered here in full solemnity focus the thoughts they voice on the vital issues disrupting the world today.
293.	The Togolese delegation has come, as in the past, to make a positive contribution to those ideas.
294.	Before proceeding further, I should like, however, to avail myself of the opportunity afforded by this lofty rostrum to congratulate Mr. Li6vano most warmly on his election to the presidency of the thirty-third session of the General Assembly. By entrusting to him the burdens and responsibility of conducting its work, the General Assembly has sought to pay a tribute both to his abilities as a consummate diplomat and, through him, to his country and his distinguished President, who has succeeded in a short time in forging the destiny of his people and in transforming man's creative freedom into continued incitement to integration of the country's productive forces, and who continues to play a positive and important role in the international arena m the constant search for peace, unity and solidarity among the peoples of the world and in the relations among States.
295.	Therefore, we are proud to affirm our conviction that the General Assembly's present deliberations will have a happy outcome. The Togolese delegation will collaborate in the accomplishment of this exalting but difficult task.
296.	The outgoing President, Mr. Lazar Mojsov, imparted a high decorum to the debates of the thirty-second regular session and the three special sessions that followed. He showed in full measure his competence as the accomplished diplomat that we all know him to be. That is why I wish to take this opportunity to convey to him our most heartfelt congratulations.
297.	Allow me also to tender to Mr. Kurt Waldheim the congratulations of the Togolese Government on his unremitting efforts and ceaseless endeavours for peace in the world, where, regrettably, dangerous hotbeds of tension still exist. We pay to the Secretary-General our sincere tribute for his highly commendable action.
298.	May I also be permitted to salute, on behalf of the Government and people of Togo, Solomon Islands, which we welcome in our midst as the one hundred and fiftieth Member of our Organization.
299.	This year again the world views with anxiety the recrudescence of the points of crisis in the world. Security, peace and co-operation are again threatened, and the international community stands helpless before the evils that beset it. In its disarray it turns its eyes towards our Organization.
300.	The United Nations must rediscover the necessary resources, the indispensable impetus, that will help it remember the causes of the many convulsions tearing our contemporary world asunder. It must first persuade all Member States fully to assume their responsibilities and to give proof of a political will powerful enough to transcend their differences, in order to concentrate all the required attention on the grave issues afflicting the world today, which are capable of affecting international peace and security unless appropriate solutions are found.
301.	The world today is an interdependent world, and it urgently needs peace, unity and solidarity in order to devote its energies to the international co-operation that is becoming each day more indispensable.
302.	In this connexion, it is regrettable to note that the world, far from having understood the need for that co-operation, stands complacently by while useless hotbeds of tension grow in numbers, thus creating a flagrant contradiction between the desire of the peoples of the world for peace, unity and solidarity and the permanent state of belligerence which hangs over our world.
303.	The problems of southern Africa, the Western Sahara, the Middle East and Korea are involved in that contradiction.
304.	In southern Africa the paralysing indecision of the principal Powers involved in the settlement of the crisis there and their obvious inability to assume their responsibilities vis-à-vis the peoples of Zimbabwe and Namibia, who still languish under the abject yoke of colonialism, have engendered the suffering and rebellion of millions of human beings who ask only to live in freedom, peace and unity with all the other peoples of the region.
305.	The delaying tactics of Ian Smith, at bay in Zimbabwe, undoubtedly reflect the insolence of a man accustomed never to look truth in the face. The negative attitude of the leaders of the white minority in that country cannot but strengthen the international community's support for the national movement'; which struggle to regain their freedom. The increasingly deceitful tactics used by Ian Smith should lead us to impose a stricter application and more consistent implementation of the
sanctions against his regime. They are an additional reason why we should call on the Patriotic Front to be more vigilant in ensuring its ranks a greater unity, transcending internal differences, in order to face the common enemy-namely, the racist minority regime in Salisbury.
306.	In Namibia, Pretoria stubbornly endeavours by successive twists and turns to delay the accession of that country to full sovereignty, and tries, by rearguard actions, to take Walvis Bay away from Namibia, thus seeking to deal a serious blow at the territorial integrity of that country. The international community should no longer remain powerless but should do everything in its power to ensure the application in its entirety of the Declaration and Programme of Action adopted at the ninth special session on Namibia. By so doing, it will renew its support for the freedom lighters of SWAPO, the sole representative of the Namibian people, which is struggling for freedom and the integrity and independence of that country.
307.	The situation in South Africa has scarcely changed since our last regular session. It is obvious to the international community that the inhuman apartheid regime continues to hold sway with all its shameless cynicism and barbarity.
308.	How long must the international community endure the affronts of the heinous Pretoria regime, which persists in defying the whole world by its retrograde racist policy and in multiplying its acts of provocation and aggression against the peaceful population of the neighbouring States?
309.	The Togolese Government has never failed to uphold the view that apartheid will not die a natural death and that, as long as the economic and political sanctions adopted by our Organization and many international conferences are not fully applied by all States, the racist minority will continue to subject the black majority to oppression and inhuman torture.
310.	In this connexion, we note with regret that certain Member States have expressed their refusal to give the recent Geneva World Conference to Combat Racism and Racial Discrimination the full weight that it deserves.
311.	While the large majority of the peoples of the world suffer from malnutrition, disease and other scourges, we see certain Powers involved in an unbridled armaments race involving ever more sophisticated weapons.
312.	This race has led them to perfect devices capable of killing man and sparing die environment.
313.	What does this diabolical refinement mean if it is to preserve an environment without a soul? This is the problem posed by the discovery of the neutron bomb. The fact that mankind has had to start a debate on its own survival, as threatened by its own discoveries, reflects the anguish in which millions of human beings live. It is more indicative of a state of decadence than of a necessary stage in the progress of mankind.
314.	The neutron bomb raises a problem of conscience for the whole of mankind. Thus human life is relegated to the lowest level in the scale of values.
315.	It is in this context that South Africa, of whose bellicose attitude based on racial hatred everyone is aware, is also trying to acquire nuclear weapons.
316.	The height of absurdity is that in this Satanic undertaking South Africa, the kingdom of apartheid, enjoys the goodwill and co-operation of countries which are well placed to draw the lessons of history and to measure the dreadful consequences of war.
317.	Our Organization is now at a crossroads and its responsibility has increased tenfold. It must ensure scrupulous respect for the territorial integrity of States. It must defend all countries, large and small. That is why the Togolese Government is profoundly convinced that France, in agreement with the international community, will assume its responsibility to ensure, in regard to the Comorian island of Mayotte, respect for the principle of the territorial integrity of States Members o- our Organization, and will enable the young Republic of Comoros resolutely to tackle its urgent development problems.
318.	With respect to the Western Sahara, we hope that reason will prevail, that the initiatives to be taken on the basis of the principle - of the right of peoples to self-determination will lead to positive results and that peace will return to that region.
319.	The Togolese Government, which has always supported the principle of self-determination of peoples, again proclaims its resolute opposition to the unlawful occupation of foreign territories by other States.
320.	Israel's obstinacy in occupying by force the territories of other States in the Middle East represents inadmissible contempt for the sacred principles of our Organization's Charter. The situation of latent war that results is an almost permanent threat to international peace and security. As long as the Arab and Palestinian territories remain occupied, the imperialist expansionist policy pursued by Israel as it tramples underfoot the principles of our Organization will be rejected by the large majority of States. The Togolese Government subscribes to the idea of there being a resumption of the dialogue between all the parties concerned, with the effective participation of the Palestine Liberation Organization, the legitimate representative of-the Palestinian people, which must recover its national inalienable rights, and first and foremost its right to a homeland.
321.	That is why the international community must bring Israel to reason in order that it may weigh the seriousness of the situation prevailing in the Middle East and work in all good faith for a return to peace in that part of the world in conformity with the relevant resolutions of the Security Council and other United Nations bodies.
322.	Similarly, the search for a peaceful solution to the Cyprus question necessarily involves the implementation of Security Council resolution 365 (1974) and General Assembly resolution 3212 (XXIX) by the two communities living in that State. But the implementation of those decisions can be effective only if there is an immediate withdrawal of all foreign forces from Cyprus followed by the adoption of specific measures to facilitate the return to the island of all refugees.
323.	Thus it is obvious that the Togolese Government encourages the resumption of negotiations between the Greek and Turkish communities under the aegis of the Secretary-General of the United Nations.
324.	With respect to the problem of the Far East, we reaffirm our firm opposition to manoeuvres designed to impose recognition of the fait accompli of the fictitious' creation of two Korean entities. We again express our total support for the Korean people as a whole in their just struggle for the peaceful reunification and independence of their country.
325.	It is also in conformity with its credo "Peace, union and solidarity" that Togo supports the Indian Ocean being a zone of peace outside the military rivalry of the great Powers. 
326.	We have the impression that certain Powers take pleasure in setting mankind on the road to self-destruction. We fail to understand their vicious tendency to play with the fire of war and the arms race.
327.	The international community must bring the armaments merchants to reason. It was with every justification that, at its tenth special session devoted to disarmament, the General Assembly insisted that to be lasting peace must necessarily be based on full disarmament in order to halt the unbridled, senseless arms race that would lead to a holocaust, and relieve mankind from the terrible threat of a calamity that has long been hanging over our heads.
328.	This need to halt the arms race is all the more urgent because the world economic situation has languished since the oil crisis of 1973.
329.	Mr. President, in your remarkable inaugural address  you made an especially brilliant, realistic and edifying analysis of the international economic situation.
330.	The situation of the developing countries continues to deteriorate. While in all international forums there is unanimity on the need to replace the old economic order with a spectrum of more coherent and better organized relations that effectively reflect the concerns of the large majority of mankind, the solutions advocated thus far remain inoperative because the wealthy countries continue at all costs to endeavour to safeguard their selfish interests by putting a brake on any attempt to speed up the establishment of a new, more equitable and hence more just international economic order.
331.	It is true that goodwill has been shown throughout the world. There has been intensive activity, and research has been undertaken in many areas, making it possible to identify possible areas for the development of the world in the next few years. The majority of the conclusions arrived at in those studies show an accentuation of the imbalances between the "haves" and the "have-nots". The frustrations resulting from such a development may well compromise the possibility of a dialogue and will certainly lead the rich and the poor countries into a confrontation the consequences of which cannot be foreseen. International economic relations, the transfer of technology, financial
flows and the terms of trade may, unless we are careful, be aggravated and may disrupt the world even further.
332.	It is more than urgent to find a rapid solution to the crisis in the international monetary system, which was seriously shaken in 1971. This state of affairs is of particular concern to the countries of the third world because of the serious harm it causes their development. In
' fact, the monetary instability with which the world appears to live complacently is detrimental to the developing countries and causes losses in hard currency that are accentuated through unchecked speculative movements.
333.	The serious deterioration in their balance of payments has considerably minimized, some drastically, their possibilities of development. That is why they have become aware of the need to abandon the obsolete mechanisms that have thus far governed international economic relations. They are now seeking solutions likely to put an end to disorder and the confusion that has characterized world economic relations, in order to prepare together the course to be followed in the future within a more balanced economic order. That is why the countries of the third world have undertaken intensive activities of concentration in order to affirm, more adequately than in the past, the interdependent nature of their development, so as to reduce their dependency on the developed world. Their solidarity and determination have been underscored on a number of occasions, especially at the three most recent meetings of UNCTAD and in other international forums.
334.	This solidarity has already, following the oil crisis of 1973, at the sixth special session of the United Nations General Assembly in April and May 1974 and at the seventh special session in September 1975, led to the adoption of the historic resolutions on the establishment of a new international economic order [resolutions 3201 (S-VI), 3202 (S-VI) and 3362(S-VII)], creating the framework for the application of the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)].
335.	Equity, equality, sovereignty, interdependence and co-operation among all States—the slogan of the new international economic order—remain deadlocked within the attempts to give them effect because of the stubborn insistence of rich countries on tinkering with the situation.
336.	So long an the imbalance between the "haves" and the "have-nots" continues peace, unity and solidarity among peoples will not exist.
337.	Peoples want progress and not an obstinate race towards the destruction of mankind. The peoples of the world aspire to serenity, quiet and peace in order to construct a better world. They do not want the world to be destroyed by these deadly weapons. The peoples of the world want to safeguard the human community, not to reduce it to chaos through Satanic discoveries. Yes, men want peace to ensure their full development. Yes, men want to live in unity to combat the scourges, calamities and disasters that beset mankind. They do not want to destroy human life and not, scattered and isolated, to confront the innumerable difficulties and obstacles to human life.
338.	Yes, men aspire to a common approach to the resources of the world and condemn the obsolete selfishness shamelessly advocated by some to the detriment of the interests of the majority of the peoples of the world.
Peace, union, solidarity: this is the moving appeal of the people of Togo and of its leader. General Gnassinge Eyadema, to all the peoples of the earth, so that together we may build the world of tomorrow, a world in which there is no spectre of war, division or selfishness.
